Citation Nr: 1232217	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for left knee chondromalacia, rated as 10 percent disabling prior to January 1, 2006, from March 1, 2006 to March 10, 2008, and again from July 1, 2008 to March 31, 2010, and rated as 20 percent disabling beginning March 31, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which awarded a 100 percent total temporary rating based on surgical treatment necessitating convalescence from January 1, 2006 to February 28, 2006 pursuant to 38 C.F.R. § 4.30 (2011) and continued a 10 percent evaluation effective March 1, 2006 .  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.

During the course of the Veteran's appeal, the RO again awarded a 100 percent total temporary rating based on surgical treatment necessitating convalescence from March 11, 2008 to June 30, 2008 pursuant to 38 C.F.R. § 4.30.  A 10 percent rating was continued from July 1, 2008.  In a June 2010 rating decision, the RO awarded an increased 20 percent rating for the disability, effective March 31, 2010.  As higher rating for the disability are available prior to and from these dates, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
  
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This file includes the report of a March 2010 VA examination pertaining to the Veteran's service-connected left knee disability, which the RO considered in the June 2010 rating decision.  The remainder of the documents in this file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  For the periods prior to March 11, 2008, the Veteran's left knee disability had been manifested by minimal degenerative changes resulting in, at worst, range of motion from normal (0 degrees) on extension to 90 degrees on flexion.  There had been no medical findings of instability or other impairment.

2.  The Veteran underwent total left knee arthroplasty with implantation of prosthesis in March 2008.  

3.  Following the Veteran's March 2008 total left knee arthroplasty and 12-month period of convalescence, the Veteran's left knee disability, status post arthroplasty, has been manifested by complaints of pain, stiffness and swelling, and objective evidence of some painful motion but otherwise good flexion and extension (15 degrees extension to 100 degrees flexion); there has been no objective evidence of effusion, and severely limited motion (to include as due to pain), severe weakness and/or ankylosis also have not been shown.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2008, the criteria for a rating in excess of 10 percent for left knee chondromalacia are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45,4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a 100 percent rating for left knee chondromalacia from July 1, 2008 to April 30, 2009, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5055 (2011).

3.  From May 1, 2009, the criteria for a 30 percent rating, but no higher, for left knee chondromalacia, status post arthroplasty, are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected left knee chondromalacia is more disabling than rated prior to January 1, 2006 through the present.  

Service treatment records show that the Veteran complained of left knee pain in August 1986 and was diagnosed with patellar chondromalacia.  She was treated with rest and medication.  The Veteran submitted a claim for service connection for a left knee disorder in December 2005 and, by rating decision dated in May 2006 the RO granted service connection for patellofemoral chondromalacia of the left knee assigning a 10 percent disability rating effective December 7, 2005.  The Veteran filed the current claim for an increased rating in June 2006, and indicated that she recently underwent surgery for her left knee.  In a December 2006 rating decision, the RO awarded a temporary 100 percent rating based upon surgical treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30, effective January 1, 2006.  A 10 percent rating was continued from March 1, 2006.  The Veteran appealed this decision, contending that the severity of her left knee disability warrants a higher rating.

As noted above, during the course of the Veteran's appeal, she underwent left knee replacement surgery.  The RO accordingly awarded a 100 percent total temporary rating from March 11, 2008, and continued a 10 percent rating from July 1, 2008.  In a June 2010 rating decision, the RO awarded an increased 20 percent rating for the disability, effective March 31, 2010.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As staged ratings for the disability have already been assigned, the Board will consider the propriety of the rating at each stage and whether additional staged ratings are warranted.

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5014, Osteomalacia.  A note to this diagnostic code reflects that the disability should be rated on limitation of motion of the affected parts as degenerative arthritis.  

Degenerative arthritis is based on limitation of motion of the affected joint.  With X-ray evidence of arthritis and noncompensable limitation of motion a 10 percent rating can be assigned.  Otherwise ratings are assigned under the provisions of the rating schedule for limitation of motion of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5256 for ankylosis, extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while in flexion between 10 and 20 degrees, a 40 percent rating is assigned.  A favorable angle in full extension, or slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to45 degrees, while a 30 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned where flexion is to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees; a 20 percent rating is warranted when extension is limited to 15 degrees; a 30 percent rating is warranted when extension is limited to 40 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion with slight knee disability, a 20 percent rating is warranted for malunion with moderate knee disability, while a 30 percent rating is warranted for malunion with marked knee disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board also notes that under Diagnostic Code 5055 for knee replacement, a 100 percent rating is warranted for one year following implantation of the prosthesis.  Following this one-year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, Vet. App. 7 (1996).   It bears repeating, however, that the general rating formula controls regardless whether the Veteran does or does not experience pain.

Relevant Medical Evidence

The pertinent evidence of record includes a December 2005 report from a private physician at Ireland Hip and Knee Surgery. On inspection of the knee, there was no bursa or soft tissue swelling or atrophy.  Skin appearance was normal.  There was no genu valgus, varum, or recurvatum.  On palpation, there was no crepitation, but there was moderate posterior medial joint line tenderness.  There were no masses, effusion, palpable defects, or osteophytes.  There was no evidence of medial instability.  Lachman's, anterior drawer, posterior drawer, pivot shift, dial, patellar tracking, and Slocum maneuver tests were all normal.  Range of motion was normal.  There was no muscle atrophy. A McMurray's test was negative.  Muscle strength was normal.  X-rays of the left knee revealed mild degenerative joint disease with mild joint space loss of the patellofemoral joint.  The examiner noted that there were symptoms of a loose body of the left knee, requiring arthroscopy.  

The Veteran underwent arthroscopy, subtotal medical meniscectomy, and removal of a loose body of the left knee in January 2006.

On follow up treatment in January and February 2006 at Ireland Hip and Knee Surgery, the wound was noted to be well-healed.  There was no crepitation, effusion, or localized tenderness.  The knee joint was stabled to all testing and range of motion was normal.  Gait was intact.  

On VA examination in April 2006, the Veteran reported that she underwent arthroscopy in January 2006 with subtotal medial meniscectomy and removal of a loose body.  Since that time, her knee pain improved, but had stabilized.  She reported pain primarily anteriority around her patella.  She rated the pain a 4 to an 8 out of 10 in severity.  The Veteran also endorsed occasional swelling.  She did not wear a brace.  Exacerbating factors included riding in a car and going up and down stairs.  She used ibuprofen, a home exercise program, and ice for pain relief.

Range of motion testing revealed flexion to 104 degrees with pain at the endpoint of motion.  There was palpable crepitus after repetitive motion exercise.  While repetitive motion did not cause a decrease in range of motion, pain was exacerbated.  There was no erythema and there was no warmth to palpation.  There was palpable crepitus and medial joint line tenderness as well as medial patellar border tenderness.  The knee was stable with varus/valgus stress testing in both full extension and 30 degrees of flexion.  Lachman, anterior, and posterior drawer tests were negative.  A McMurray's test did elicit pain along the medial joint line.  Quadriceps and hamstring strength were 5 out of 5 with some pain inhibition.  Ankle dorsiflexors, ankle plantar flexors, hip flexors, and hip abductors were all 5 out of 5.  Patellar muscle stretch reflexes were 2 out of 4 bilaterally.  Sensation was intact to light touch in the bilateral lower extremities.  The examiner indicated that though there was limitation of motion, there was no joint ankylosis.  

An impression of symptomatic patellofemoral chondromalacia and medial meniscus tear, status post subtotal medial meniscectomy, was indicated.  

A June 2006 report from Ireland Hip and Knee Surgery reflected that the Veteran complained of anteriormedial and posterior pain of the left knee, accentuated by bent knee activity.  It was noted that the Veteran had a loose body retrieved from the knee arthroscopically in January 2006, along with trimming a small medial meniscus tear.  The loose body was from the patella, where she had significant osteoarthritis.  Weight bearing compartments were normal, but she now complained of increasing pain and crepitus and indicated that she took a large dose of ibuprofen for treatment.

On inspection of the knee, there was no bursa or soft tissue swelling or atrophy.  There was an arthroscopic portal scar formation noted.  Skin appearance was normal.  There was no genu valgus, varum, or recurvatum.  On palpation, there was no crepitation, but there was moderate medial patella tenderness.  There were no masses, effusion, palpable defects, or osteophytes.  There was no evidence of medial instability.  Lachman's, anterior drawer, posterior drawer, pivot shift, dial, patellar tracking, and Slocum maneuver tests were all normal.  Range of motion was normal.  There was no muscle atrophy, though quadriceps strength was reduced. A McMurray's test was negative.  Patellar compression, crepitation, and apprehension tests were positive, but the patella was stable.  X-rays of the left knee revealed mild degenerative joint disease with mild joint space loss of the patellofemoral joint.  An impression of patellofemoral osteoarthritis was indicated.  An arthroplasty was recommended for pain relief.  

On VA outpatient treatment in August 2006, the Veteran complained of left knee pain and symptoms of giving way.  She rated her pain a 6 on a scale of 1 to 10, aggravated by weight-bearing activities.  She did not take any prescription medication, but took a lot of ibuprofen for pain management.  On inspection of the left knee, the examiner noted that it was a little swollen.  Range of motion was intact, but there was marked crepitus on movement.  She was fitted for a knee brace.  

An August 2006 VA knee x-ray report reflects an impression of minimal osteoarthritis of the left knee.  

On VA examination in October 2006, the Veteran reported occasional episodes of popping and pain the right left knee.  She described interomedial knee pain, but indicated that she occasionally experienced posterior knee pain that had increased over the past 15 years to the point where she was having significant pain, particularly with stairs and with standing from a seated position.  

Physical examination of the left knee revealed no effusion or tracking issues, but she did have significant pain to patellar grind.  She had extreme pain when in 90-plus degrees of flexion. She was able to extend to neutral and had good 5 out of 5 quadriceps strength.  She had no varus of valgus instability, and Lachman and anterior/posterior drawer tests were negative.  An assessment of left knee patellofemoral arthritis was indicated.  The examiner noted that there was no need for further MRI imaging, as the Veteran had a well-documented loose body fragment with a plus or minus osteochondral defect in the left patella.  

An October 2007 report from Ireland Hip and Knee Surgery notes that an inspection of the knee revealed no swelling, atrophy, or ecchymosis.  Skin appearance was normal, though there was an arthroscopic portal scar formation.  There was no genu valgus, varum or recurvatum.  There was no crepitation, mass, effusion, palpable defects or osteophytes.  There was moderate medial patella tenderness and mild anterior medial joint line tenderness.  There was no evidence of medial instability, and all instability tests were negative.  She had normal range of motion for age and body habitus.  There was no muscle atrophy.  The patella was stable.  X-rays revealed severe degenerative joint disease with moderate joint space loss of the patellofemoral joint.  Osteophytes were also present in the patellofemoral joint.  An impression of worsening arthritis in the left patellofemoral joint was noted.  The treated physician indicated that a patellofemoral arthroplasty was needed.  

A December 2007 left knee x-ray report reflects and impression of sclerotic, eccentric lesion of the posterior cortex of the distal femoral metadiaphysis, mild degenerative joint disease, mild lateral subluxation of the patella, and probable loose bodies of the left knee.  

An April 2008 statement from Dr. I. of Ireland Hip and Knee Surgery reflects that the Veteran underwent left knee arthroplasty in March 2008 for her degenerative joint disease.  She was seen in April 2008 for staple removal and was reportedly doing well with physical therapy.   He indicated that she would be reevaluated later in April 2008 to determine her status for her return to work.  

On VA examination in March 2010, the Veteran endorsed symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  She took pain medication for relief.  The Veteran also endorsed flare-ups with severe stiffness, giving way, and pain, occurring as frequently as once a week lasting anywhere from 1 hour to a few days at a time.  She indicated that she wore a brace when she went on walks.  With respect to past surgeries, a left knee arthroscopy in January 2006 and total knee replacement in March 2008 were indicated.  The examiner indicated that a prosthesis was implanted in the March 2008 replacement surgery.

The Veteran described symptoms of pain, including shooting pain and pain under the knee when she used the stairs. Sitting for 10 minutes in a car led to severe pain and stiffness. She also indicated that she could not bend her knee to give her baby a bath in the tub or bend to get under her cabinets and do household chores.  With respect to weakness, she described difficulties with walking and giving away.  As regards limitation, she reported that she experienced a lot of pain just giving her 2-year-old a bath.   She could not sit down on the floor to play or clean around the house.  In general, she reported that she was very limited to do anything that required bending down.  She was unable to lay her leg out flat without pain. Getting around was also difficult.  

On examination, the examiner indicated that there was no joint ankylosis.  Range of motion testing revealed flexion to 100 degrees and extension limited to 15 degrees.  While pain was present on repetition, there was no additional loss of motion due to pain.  Objective evidence of painful motion, instability, tenderness, and guarding of movement were found on examination.  She favored the left knee and hip when walking.  Varus/valgus testing of the medial and collateral ligaments yielded normal results.  Anterior and posterior cruciate ligaments were normal.  McMurray's tests of the medical meniscus and lateral meniscus were normal.  An x-ray revealed moderate left knee joint effusion.  A diagnosis of patellofemoral chondromalacia, left knee, status post total left knee replacement with residual scars and moderate instability and degenerative joint disease, was assigned.  While there was scarring of the left knee present, the scarring was superficial and non-tender on examination.  The examiner indicated that moderate instability was found on examination.  As regards functional impact, the examiner noted that prolonged walking and standing caused extreme pain.  


Analysis

1.  Prior to March 11, 2008

With respect to the periods prior to March 11, 2008, the Board finds that a rating in excess of 10 percent is not warranted.  As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of left knee limited to 90 degrees with extreme pain past this point on examination in October 2006, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.

The record reflects, however, that during these periods, the Veteran had increasing pain and difficulties with her left knee.  The Board observes that, given the Veteran's painful-albeit, noncompensable-left knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the periods prior to March 11, 2008.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the period prior to March 11, 2008, outside of one notation of mild lateral subluxation in December 2007,  there are no medical findings of instability of the left knee and instability testing on examination yielded normal findings, notwithstanding the Veteran's use of a knee brace.  Therefore, a separate compensable rating on the basis of instability is not warranted.

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-Diagnostic Code 5256 or 5262-is not appropriate.  See 38 C.F.R. 4.71a.  

2. Beginning July 1, 2008

As regards the periods on appeal beginning July 1, 2008, the record reflects that the Veteran's service-connected left knee disability is more appropriately rated under Diagnostic Code 5055 for total knee replacement, as she underwent this surgery in March 2008.  In the May 2008 rating decision awarding a 100 percent total temporary rating for this surgery, the RO indicated that the evidence available at that time did not demonstrate that she underwent total knee replacement, but that if the Veteran submitted evidence indicating a total knee replacement, the disability would be evaluated under the provisions of Diagnostic Code 5055.

Here, the March 2010 VA examiner clearly indicated that the Veteran underwent total knee replacement surgery with implantation of prosthesis in March 2008.  As such, the Veteran is entitled to a 100 percent rating for the 12-month period following the surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Therefore, the Board finds that the assignment of a 100 percent rating should be extended through April 1, 2009-the first day following the last day of the month of her 12-month convalescence period.  

As regards the period from April 1, 2009, the Board notes that the minimum rating required following the 1-year convalescence period under Diagnostic Code 5055 is 30 percent.   As noted above, under this Diagnostic Code, a higher 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.  

However, the medical evidence does not indicate chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  In so finding, the Board notes that the there has been no objective evidence of effusion, the March 2010 VA examination report does not reflect severe weakness related to the left knee prosthesis, and while objective evidence of pain on motion has been indicated on examination, range of motion of the left knee has been almost full.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5262. As indicated above, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  In this case, there has been no evidence of ankylosis-and therefore a rating under 5256 is not appropriate.  In addition, there is no evidence indicating that flexion of the right knee is limited to 30 degrees or more, or that there is impairment of the tibia-outside of acute tibial contusion subsequent to the fall in March 2005-and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Code 5261 or 5262.

The Board emphasizes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness; but, the Veteran was still able to accomplish left knee range of motion as noted above.  The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is persuasive evidence to support a finding that, at any point during the period since the assignments of total temporary rating for surgical treatment necessitating convalescence in March 2008, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.   

In addition, given that there is not evidence of recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion, or removal of semilunar cartilage following the Veteran's total knee replacement surgery, separate ratings under Diagnostic Codes 5257-5259 are not appropriate.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for surgical scarring, but the record reflects that the scars associated with the left knee disability are well-healed, nontender, and did not cause any additional functional impairment.

The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule for any of the periods on appeal.

Extraschedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that a rating in excess of 10 percent for left knee chondromalacia, for the periods prior to March 11, 2008 is not warranted, but that a 100 percent rating is warranted from July 1, 2008 to April 30, 2009, and a 30 percent rating is warranted from May 1, 2009.  In addition, the Board concludes that there is no basis for further staged rating of the disability on appeal, pursuant to Hart (cited above).  In reaching the decision to award higher ratings for various stages for the left knee disability, the Board has favorably applied the benefit-of- the-doubt doctrine.  In reaching each decision to deny a higher rating, the Board finds that that the preponderance is against assignment of any higher rating during the relevant time period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in a July 2006 letter, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records and the report of a various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by her representative on her behalf.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


		ORDER

For the periods prior to March 11, 2008, a rating in excess of 10 percent for left knee chondromalacia is denied.

A 100 percent rating for left knee chondromalacia, from July 1, 2008 to April 30, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

From May 1, 2009, a 30 percent rating for left knee chondromalacia, status post arthroplasty, but no higher, is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


